Citation Nr: 0526569	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  91-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain in excess of 10 percent prior to June 3, 2004.  

2.  Entitlement to an increased evaluation for low back 
strain in excess of 40 percent from June 3, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served a period of active service in the Army 
from December 1948 to December 1951.

This case comes to the Board of Veterans' Appeals (Board) 
from a 1990 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that continued a noncompensable rating for the service-
connected low back strain.  

In July 1991, the Board remanded the veteran's claim.  
Thereafter, an October 1991 rating decision assigned a 10 
percent rating for low back strain under Diagnostic Code 
5295, effective from the date of claim on March 26, 1990.  
The appeal for a higher rating remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board again remanded the veteran's claim in April 1992.  
In a June 1993 decision, the Board denied the veteran's claim 
for an increased rating for his service-connected lumbar 
strain. The veteran appealed the Board's decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court).  In a January 1996 memorandum decision, the Court 
vacated and remanded the Board's June 1993 decision 
pertaining to the denial of an increased rating for the 
veteran's service-connected lumbar strain, on the basis that, 
in the August 1995 Appellee Brief, the VA General Counsel had 
indicated that Board should more fully reconcile the clinical 
record, given the conflicting evidence regarding the severity 
of the veteran's low back strain.   

Thereafter, the Board remanded the veteran's claim in July 
1996, August 1998, and May 1999.  In February 2003, the 
veteran's claim was further developed by the Board.  In 
September 2003, the Board remanded the veteran's claim for 
action consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


During the course of the appeal, in a May 2005 rating 
decision, the veteran's low back strain was assigned a 40 
percent rating under Diagnostic Code 5273, effective from 
June 3, 2004.  The appeal has now been returned to the Board 
for further appellate action.  Cf. AB v. Brown, supra.


FINDINGS OF FACT

1.  Prior to June 3, 2004, the veteran's service-connected 
lumbar strain was manifested by chronic low back pain, 
tenderness, degenerative changes of the lumbar spine and disc 
space narrowing at L5-S1, and no more than mild limitation of 
motion; forward flexion was at least 60 degrees and the 
combined range of motion of the thoracolumbar spine was at 
least 120 degrees. 

2.  Prior to June 3, 2004, the veteran's service-connected 
lumbar strain was not manifested by unilateral loss of 
lateral spine motion, muscle spasm on extreme forward 
bending, abnormal mobility on forced motion, positive 
Goldthwaite's sign, listing of the whole spine to the 
opposite side, or muscle spasm or guarding severe enough to 
produce abnormal gait or abnormal spine contour.

2.  From June 3, 2004, the veteran's service-connected lumbar 
strain was manifested by forward flexion of the 
thoracolumbar spine of less than 30 degrees; it does not 
equate to unfavorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1. Prior to June 3, 2004, the criteria for an increased 
schedular disability rating in excess of 10 percent for the 
veteran's service-connected disability of low back strain are 
not met pursuant to rating criteria in effect prior to 
September 26, 2003 or thereafter.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237 (2004).

2.  From June 3, 2004, the criteria for an increased 
schedular disability rating in excess of 40 percent for the 
veteran's service-connected lumbar disability of low back 
strain are not met pursuant to rating criteria in effect from 
September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating - Low Back Strain

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran contends that his service-connected lumbar spine 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating.

Service connection for lumbosacral strain was granted and a 
noncompensable rating was assigned, effective from October 
1961, by a November 1961 rating decision.  The noncompensable 
rating remained in effect, and this appeal arose from a 1990 
rating decision that continued the noncompensable rating.  As 
noted above, the RO increased the disability evaluation to 10 
percent, effective from the date of claim in March 1990, 
during the appeal, and later increased the evaluation to 40 
percent, effective from June 2004, using current Diagnostic 
Code 5237, for lumbosacral strain.  The schedule for rating 
disabilities of the spine was revised effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  The 
current General Rating Formula for Diseases and Injuries of 
the Spine will be discussed in detail below.  

Initially, the veteran's low back disability was rated 
pursuant to Diagnostic Code 5295, lumbosacral strain.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  A 20 percent rating is assigned with muscle spasm on 
extreme forward bending in standing position, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is assigned with characteristic pain on motion.  See 
38 C.F.R. Part 4 § 4.71a, Diagnostic Code 5295 (2002).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.


Entitlement to an Increased Rating in Excess of 10 Percent 
Prior to June 3, 2004

Prior to June 3, 2004, the veteran's lumbar disability was 
rated as 10 percent under Diagnostic Code 5295.  

Service medical records indicate that the veteran had a 
history of sacroiliac injury and strain while stationed in 
Korea as a result of lifting shells.  Service treatment notes 
dated in September and October 1951 also showed a diagnosis 
of chronic malpostural sprain.  

VA outpatient treatment records dated from December 1989 to 
January 1992 show complaints of back pain and range of motion 
test results listed as flexion - 90 degrees, extension - 20 
degrees, and lateral motion - 20 degrees.  A June 1990 VA 
examination report detailed that the veteran suffered from 
lumbar spine degenerative changes with narrowed L5-SI 
interspace, sclerotic changes with moderate hypertrophic 
spurring, and scoliosis.  The examiner noted that the veteran 
complained of tenderness and had lumbar spine flexion of 50 
degrees.  A September 1991 VA examination report listed an 
impression of lumbar spondylosis and scoliosis as well as 
noted tenderness of the lumbar spine and some mild decrease 
in normal lumbar lordosis.  The examiner noted that the 
veteran was abruptly able to flex his lumbar spine to 90 
degrees.  An August 1991 VA X-ray report showed disc space 
narrowing at L5-S1 was unchanged as well as noted a mild 
progression of spurring at L2-L3.  

In an August 1992 VA examination report, the examiner 
indicated that the veteran had no active complaints regarding 
low back pain.  The examiner stated that the veteran's range 
of motion of the lumbar spine was evaluated in sitting and 
reclining position as the veteran was unable to stand for the 
examination.  The veteran's lumbar range of motion test 
results were listed as flexion - 90 degrees, extension - not 
evaluated, left lateral flexion - 30 degrees, right lateral 
flexion - 30 degrees, right rotation - 30 degrees, and left 
rotation - 30 degrees.  The examiner listed diagnoses of 
degenerative disc disease at L5-S1, diffuse degenerative 
changes, and history of injury to lumbosacral spine in 1950.  
Further, the examiner recommended additional observation.  
The August 1992 VA hospital discharge summary showed that the 
veteran's back was nontender with no atrophy and mild left 
sided scoliosis as well as exhibited full range of motion.  
Later, a September 1992 VA examination report showed that the 
veteran's lumbar spine had normal musculature with no fixed 
deformity or sciatic pain on straight leg raising testing.  
The veteran was again evaluated in sitting and reclining 
position as he was unable to stand for the examination.  The 
veteran's lumbar range of motion test results were listed as 
flexion - 45 degrees, extension - 20 degrees, left lateral 
flexion - 25 degrees, right lateral flexion - 20 degrees, 
right rotation - 20 degrees, and left rotation - 20 degrees.  
The examiner listed diagnoses of degenerative arthritis of 
the lumbar spine and history of lumbar strain.    

A September 1996 VA examination report noted that the veteran 
did not suffer from muscle spasm.  However, it was stated 
that the veteran had chronic low back strain with 
levoscoliosis and degenerative changes throughout with a 
progression of disc space loss at the L2-L3.  

A May 1997 VA examination report showed complaints of low 
back pain with findings of mild evidence of loss of lordosis, 
minimal flexibility of the lumbar spine, normal musculature, 
and pain on motion.  A lumbar spine X-ray report showed 
scoliotic curve with a lesion at L2-L3 with large spur 
formation and scoliosis.  A diagnosis of chronic low back 
pain was listed in the report as well as a notation that 
range of motion could not be tested because the veteran was 
unable to stand.  Further, the examiner opined that the 
veteran's low back strain was not the cause of his current 
loss of function in his lower extremities as well as any 
incoordination or skill impairment.  In an October 1999 
clarification opinion, the examiner further opined that the 
veteran's condition was "clearly worsened from lumbosacral 
strain" and indicated that the May 1997 examination had 
shown severe degenerative arthritic changes in the lumbar 
spine with scoliotic curve.  Finally, the examiner noted that 
the veteran's service-connected lumbar disability was not the 
"entire reason for the extent of his marked disability" but 
indicated that the veteran suffered from "a profound 
disability which is currently manifested by severe pain and 
loss of functional ability".

Private treatment records dated from September 1997 to 
September 1999 showed treatment for lumbar back pain, 
osteoarthritis, tenderness of the lumbar spine with loss of 
lumbar curvature, and paraspinal muscle spasms on some 
occasions.  A November 1998 VA X-ray report listed an 
impression of degenerative arthritis of the lower lumbar 
spine.  VA outpatient treatment notes dated in April 2001 
showed that the veteran had suffered from a traumatic neck 
injury with lower extremity paralysis and left arm injury 
five years before.  

The Board must now determine if the medical evidence of 
record warrants an increased rating in excess of 10 percent 
for the veteran's service-connected lumbar disability for the 
time period prior to June 3, 2004.  As an initial matter, the 
Board notes that the veteran suffers from a form of lower 
extremity paralysis that requires use of a wheelchair or 
crutches for ambulation and produces a marked disability 
causing incoordination and loss of functional ability.  While 
a few of the veteran's private treatment providers have 
stated that the veteran's lower extremity paralysis was due 
to a war injury, an overwhelming preponderance of the 
evidence of record indicates that the veteran's lower 
extremity symptomatology is not related to his service-
connected lumbar disability.  In fact, in a July 1975 
decision, the Board denied the veteran's claim for 
entitlement to service connection for paralysis of both lower 
extremities.  Multiple VA examination and hospital reports, 
as well as examinations included in the SSA records, show a 
psychiatric diagnosis of conversation reaction (hysterical 
type) manifested by paralysis of the legs.  Multiple private 
and VA treatment providers -- in examination reports dating 
from 1963 to 2004 -- have determined that there is no 
evidence of organic pathology concerning the veteran's 
bilateral lower extremity paralysis.  Consequently, the Board 
will not use any of the lower extremity symptomatology 
attributed to conversation reaction (hysterical type) 
manifested by paralysis of the legs when evaluating his 
service-connected lumbar disability of low back strain, as it 
has been designated as unrelated to the veteran's lumbar 
symptomatology.  Further, the Board notes that the evidence 
of record does not contain any neurologic findings 
attributable to the veteran's service-connected lumbar 
disability.      

Entitlement to an Increased Rating under the Rating Criteria 
in Effect Prior to September 26, 2003

During the time period prior to June 3, 2004, the veteran's 
lumbar disability was characterized as low back strain and 
was assigned a 10 percent rating under Diagnostic Code 5295.  

Due in part to the veteran's non-service-connected conversion 
symptoms, it has been difficult to obtain accurate testing 
and evaluation of the disability due to the service-connected 
lumbar strain.  The Board notes that the veteran's range of 
motion test results fluctuate.  Under 38 C.F.R. § 3.344, 
rating agencies are instructed to handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  See 38 C.F.R. § 3.344 
(2004).  Thus, the Board will assign the rating that most 
accurately reflects the degree of disability with 
consideration of stability of the disability evaluation in 
the face of the fluctuating test results.

The evidence, as outlined above, does not support the 
assignment of a higher disability evaluation.  Although the 
veteran's private physician did report muscle spasm on a few 
occasions, it was not shown upon VA examination.  Moreover, 
even the veteran's physician has not described muscle spasm 
on extreme forward bending in standing position.  Nor have 
the medical records and reports documented unilateral loss of 
lateral spine motion in standing position, listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked loss of lateral motion or abnormal mobility on 
forced motion.  The Board does acknowledge that x-rays as 
early as 1990 have shown osteo-arthritic changes and/or 
narrowing or irregularity of joint space, but these x-ray 
findings alone do not approximate the criteria for severe 
lumbosacral strain.

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a rating higher than 10 percent 
under Diagnostic Code 5295.  Based upon the evidence of 
record for the time period prior to June 3, 2004, the Board 
finds that the veteran's lumbar disability residuals do not 
meet or more nearly approximate the criteria for a 20 or 40 
percent rating under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.7 (2004).

The Board acknowledges that it is not free to ignore the 
effects of pain.  Characteristic pain on motion is the basis 
for the assignment of the 10 percent rating using Diagnostic 
Code 5295.  An evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of limitation of 
function due to pain attributable to the lumbar spine 
disability to the extent that would support the assignment of 
a rating higher than 10 percent.  A rating higher than 10 
percent would require disability due to pain that would be 
equivalent to unilateral loss of lateral spine motion or 
severe lumbosacral strain.  Further, in a May 1997 VA 
examination, the examiner specifically opined that the 
veteran's low back strain was not the cause of his current 
loss of function in his lower extremities as well as any 
incoordination or functional impairment.  After considering 
the effects of the pain, weakness, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
rating higher than 10 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no a basis upon 
which to award the veteran a higher rating under Diagnostic 
Code 5295.  Other Diagnostic Codes for the lumbar spine, 
which might provide for a higher disability rating, are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002).  It is not contended nor shown that the 
veteran's service-connected lumbar spine disability includes 
symptoms of ankylosis, intervertebral disc syndrome, or 
fracture of the spinal vertebra.  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
lumbosacral strain, was revised effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243(2004)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board finds, based on the evidence of record, 
that there are no objective compensable neurologic 
manifestations associated with the veteran's service-
connected low back strain.

As for the orthopedic manifestations, unfortunately, there 
are not many findings in the medical evidence leading up to 
the most recent VA examination in June 2004 -- upon which the 
current 40 percent rating using the new general rating 
formula has been based - that can be used to rate the 
veteran's service-connected back disability under the new 
rating criteria.  As noted above, the VA examinations have 
consistently noted the absence of muscle spasm.  
Unfortunately, range of motion test results could not be 
obtained on VA examinations in September 1996, June 1997, and 
October 1999, nor do the private medical records include 
range of motion.  And, as noted above, the veteran's range of 
motion results have varied widely - although flexion was 
reported as 90 degrees in August 1992, it was reported as 45 
degrees in September 1992, and the report of the veteran's VA 
hospitalization from August 31 to September 3, 1992 states 
that the veteran had full range of motion.  It is more likely 
than not, based on the totality of the evidence, that the 
veteran's forward flexion was at least 60 degrees prior to 
the June 2004 VA examination, and that the combined range of 
motion of the thoracolumbar spine was at least 120 degrees; 
consequently, a rating higher than 10 percent under the 
current general rating formula would not be supported before 
the June 2004 examination. Similarly, neither muscle spasm 
nor guarding severe enough to produce abnormal gait or 
abnormal spine contour has not been noted in the medical 
evidence.  Although the veteran has had an abnormal gait, and 
scoliosis has been noted on some examinations, neither of 
these findings have been specifically attributed to the 
service-connected lumbar strain, and the gait abnormalities 
have been specifically attributed to non-service-connected 
problems.  Also, there is no evidence that the veteran 
suffers from unfavorable ankylosis of the entire spine.

The Board has reviewed the rating criteria in effect from 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a rating in excess of 10 percent 
under the general rating formula prior to the June 2004 VA 
examination.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2004).

Entitlement to an Increased Rating in Excess of 40 Percent 
from June 3, 2004

The June 2004 VA examination report showed complaints of 
lumbar spine pain and tenderness.  The veteran's lumbar range 
of motion test results were listed as flexion - 15 degrees, 
extension - 0 degrees, left lateral flexion - 10 degrees, 
right lateral flexion - 10 degrees, right rotation - 40 
degrees, and left rotation - 40 degrees.  The examiner 
detailed that the veteran suffered from significant 
degenerative changes of the lumbar spine.  In an addition 
June 2004 VA neurological examination report, the examiner 
referenced reviewing a current MRI report and listed a 
diagnosis of lumbar spondylitic disease with severe stenosis 
in the lower lumbar area.  A June 2004 private treatment 
provider statement indicated that the veteran continues to 
suffer from paraplegia from T-10 vertebral/spinal level.      

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, based on the evidence of record, there are no 
objective compensable neurologic manifestations associated 
with the veteran's current lumbar disability of low back 
strain.

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the June 2004 VA 
examination report, the veteran's forward flexion was 
recorded as 15 degrees and his combined range of motion of 
the thoracolumbar spine of 115 degrees.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings continue to support a 40 percent 
evaluation for orthopedic symptoms.  Therefore, an evaluation 
in excess of 40 percent is not warranted under the rating 
criteria currently in effect, as there is no evidence that 
the veteran suffers from unfavorable ankylosis of the entire 
spine.

The criteria for a rating in excess of 40 percent under the 
final revised criteria in Diagnostic Code 5237 have not been 
met.  The Board finds that the evidence shows that the 40 
percent rating granted effective from June 3, 2004, under the 
revised rating criteria for the service-connected residuals 
of low back strain, is in accordance with the Schedule.  The 
veteran's residuals of a lumbar disability do not meet or 
more nearly approximate the criteria for a rating in excess 
of 40 percent rating under Diagnostic Code 5237.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected lumbar disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected lumbar disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  As 
evidence of record shows that the veteran is not currently 
employed and has not been employed since 1963.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's lumbar disability is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to an increased evaluation for his 
service-connected genitourinary disability.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letter in October 2002 and the Appeals Management Center 
(AMC) sent a letter in May 2004 concerning what evidence is 
necessary to establish entitlement to an increased 
evaluation.  With regard to requirements (2) and (3), the 
Board notes that the October 2002 and May 2004 letters also 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency, and 
that it would also make reasonable efforts to help him obtain 
other evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the May 2004 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or obtaining a medical opinion in order to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that, although the letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertains to" his claim, he was provided with 
the text of 38 C.F.R. § 3.159, from which the Court took the 
fourth element of notification, in the November 2002 SSOC.  
Given the various letters and documents supplied to the 
veteran, it seems untenable that he would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the formal VCAA notice letters sent to 
the veteran in October 2002 and May 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the October 2002 and May 2004 letters 
were sent to the veteran after the RO's 1990 rating decision 
that is the basis of this appeal.  In this case, the VCAA was 
enacted long after the original AOJ adjudication of the 
claim.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  In addition, the content 
of the notice provided to the veteran in the June 2002 and 
August 2004 letters by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in this case, after notice was provided, 
the veteran's claim was readjudicated in a SSOC issued in May 
2005.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the October 2002 and May 2004 letters and the November 2002 
and May 2005 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the November 2002 SSOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the October 2002 and May 2004 letters as well as 
the November 2002 and May 2005 SSOCs.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
veteran.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records and SSA records as well as private and VA treatment 
records identified by the veteran.  Moreover, the veteran has 
been examined on numerous occasions by VA.  In this case, the 
Board concludes that sufficient evidence to decide the claim 
has been obtained and that any defect in the development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to a rating higher than 10 percent for service-
connected residuals of low back strain for the time period 
prior to June 3, 2004 is denied. 

Entitlement to an increased evaluation for low back strain in 
excess of 40 percent for the time period from June 3, 2004 is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


